OPINION OF THE COURT
Memorandum.
.The order of the Appellate Division should be affirmed, with costs. The issue presented in petitioner’s article 78 proceeding was one of law on which the dissenting Judge disagreed. The appeal is, therefore, properly before us (CPLR 5601, subd [a], par [i]).
On the merits, there was evidence to support the determination of the courts below that petitioner’s resignation was voluntary and that the refusal of the city manager to reinstate him was not arbitrary or capricious.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.